DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
Regarding claim 7, Applicant claims “wherein the trained model is a trained model is to be stored in the robot or is a trained model to be stored in a server”. The repetition of the phrase “trained model” is unnecessary in the scope of the claim. The examiner recommends amending this claim to mirror claim 20, wherein Applicant claims “wherein the trained model is to be stored in the robot or is to be stored in a server”.   Appropriate correction is required.
Regarding claim 15, Applicant claims “a method of a robot comprising:”. Examiner notes that this is not a complete clause, and recommends amending this claim to say “a method of localizing a robot”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant claims “wherein the set of reference images includes all possible order and direction combinations of the reference images”. The examiner submits that this claim is indefinite as it fails to set forth the metes and bound of the claimed invention. Rather, the claim language amounts to an infinite number of combinations of order and direction of the reference image. As a result, the claim is rendered indefinite.
Claims 13 and 19 are similar in scope and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi (US 11199853 B2), hereafter Afrouzi, in view of Fang (CN 107167144A), hereafter Fang.
Regarding claim 1, Afrouzi teaches a robot comprising:
An input device to receive an image of an environment of the robot (Col. 85, Lines 5-29, robot having a camera to capture spatial data); and
At least one processor configured to:
	Rotate the robot at a specific point for localization (Col. 85, Lines 5-29, camera captures spatial data while the robot rotates 360 degrees).
	Afrouzi fails to teach, however, wherein the processor is configured to:
Estimate at least one of a position or pose of the robot in a space, by providing a plurality of sequential images received by the input device, during the rotation of the robot, to a trained model based on the artificial neural network.
Fang, however, does teach wherein the processor is configured to:
Estimate at least one of a position or pose of the robot in a space, by providing a plurality of sequential images received by the input device, during the rotation of the robot, to a trained model based on the artificial neural network (0022, images received through a camera, position of the robot is inferred by fuzzy inference).
Afrouzi and Fang are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the pose estimation of Fang in order to provide a means of localizing the mobile robot. The motivation to combine is to allow the mobile robot to infer its own position based on a trained model and images of its surroundings.
Claim 15 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 2, the combination of Afrouzi and Fang teaches the robot of claim 1, and fang further teaches wherein the trained model is configured to output a position or a pose of the robot corresponding to the plurality of sequential images received during the rotation of the robot (0022, images received through a camera, position of the robot inferred by fuzzy inference).
Afrouzi and Fang are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the pose estimation of Fang in order to provide a means of localizing the mobile robot. The motivation to combine is to allow the mobile robot to infer its own position based on a trained model and images of its surroundings.
Claims 10 and 16 are similar in scope, and are similarly rejected.

Regarding claim 3 the combination of Afrouzi and Fang teaches the robot of claim 1, and Fang further teaches wherein the trained model is to use training data, the training data including:
A set of reference images obtained by a camera at each of a plurality of specific points in the space (0008, image database to perform deep learning), and 
A global position or a global pose of each of the plurality of specific points (0009, topology nodes and landmarks of the nodes determined from image database).
Afrouzi and Fang are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the training of Fang in order to provide a means of training the neural network. The motivation to combine is to ensure that the mobile robot has a trained model to compare its surroundings to.
Claim 17 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, the combination of Afrouzi and Fang teaches the robot of claim 3, and Afrouzi further teaches wherein the set of reference images includes a plurality of successive reference images, each of the successive reference images is to cover a field of view at a predetermined angle with respect to the robot (Col. 85, Lines 5-51, camera rotates to observe a second field of view overlapping the first field of view, angle displacement determined).
Claims 12 and 18 are similar in scope and are similarly rejected.

Regarding claim 6, the combination of Afrouzi and Fang teaches the robot of claim 3, and Afrouzi further teaches wherein the at least one processor is configured to determine at least one of a rotation direction of the robot, a rotation angle of the robot, or a rotation speed of the robot based on reference information on the set of reference images (Col. 85, Lines 5-51, processor infers the angular movement and angular disposition of the robot).

Regarding claim 7, the combination of Afrouzi and Fang teaches the robot of claim 1, wherein the trained model is a trained model is to be stored in the robot or is a trained model to be stored in a server (Col. 183, Line 36 – Col. 184, Line 24, deep Q network [DQN], DQN stored within the robot, DQN stored on a decentralized platform).
Claim 20 is similar in scope to claim 7, and is similarly rejected.
Regarding claim 8, Afrouzi teaches a robot comprising:
An input device configured to receive a set of reference images of a surrounding environment of the robot (Col. 85, Lines 5-29, robot having a camera to capture spatial data).
Afrouzi fails to teach, however, wherein the robot comprises at least one processor configured to:
Associate a set of reference images received by the input device at a specific point in a space with a global position or a global pose of the specific point; and
Store, as training data, the set of reference images and associated global position or global pose of the specific point.
Fang, however, does teach wherein the robot comprises at least one processor configured to:
Associate a set of reference images received by the input device at a specific point in a space with a global position or a global pose of the specific point (0008, image database to perform deep learning, 0009, topology nodes and landmarks of the nodes determined from training data); and
Store, as training data, the set of reference images and associated global position or global pose of the specific point (0022, image set used to obtain a training model).
	Afrouzi and Fang are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the neural network training of Fang in order to provide a means of generating relevant neural network information. The motivation to combine is to allow the mobile robot to infer its own position based on a trained model and images of its surroundings.

Regarding claim 9, the combination of Afrouzi and Fang teaches the robot of claim 8, and Afrouzi further teaches wherein the at least one processor is configured to train, based on the training data, a trained model based on an artificial neural network (Fig. 197, training of a single neural network of a cleaning robot).

Regarding claim 11, the combination of Afrouzi and Fang teaches the robot of claim 8 and Afrouzi further teaches wherein the at least one processor is configured to:
Separate the space into a plurality of grids (Col. 155, Line 61- Col. 156, Line 31, environment represented by grid map, divided into zones);
Set a mapping path in the space to include all of the grids (Col. 155, Line 61- Col 156, Line 31, processor converts the grid map into a routing map);
Control the robot to move along the set mapping path (Col. 14, Lines 12-37, robot maps moves through work area during mapping); and
Wherein the specific point is a point on the mapping path (Col. 98, Lines 34-65, robot identifies specific points on the perimeter while mapping).

Regarding claim 14, Afrouzi teaches the robot of claim 8, wherein the input device includes a camera (Col. 85, Lines 5-29, robot having a camera to capture spatial data).

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi in view of Fang as applied to claims 4, 12, and 18 above, and further in view of Fleischman (US 20190005719 A1), hereafter Fleischman.
Regarding claim 5, the combination of Afrouzi and Fang teaches the robot of claim 4, but fails to teach wherein the set of reference images includes all possible order and direction combinations of the reference images. 
Fleischman, however, does teach wherein the set of reference images includes all possible order and direction combinations of the reference images (0028, 360 degree camera collects a sequence of 360 degree images.
Afrouzi, Fang, and Fleischman are analogous because they are all particularly relevant to autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the 360 camera of Fleischman in order to provide a means of obtaining as much position information as possible. The motivation to combine is to ensure that the mobile robot has as much spatial information as possible when attempting to estimate its position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Passot (US 20170329347 A1) teaches a neural network based position estimation for a mobile robot, where the image sensor is located externally.
Taraglio (“Training Data Representation in a Neural Based Robot Position Estimation System”) teaches the benefits of using neural-network positioning systems in order to reduce computational cost.
Pessin (“Mobile Robot Indoor Localization Using Artificial Neural Networks and Wireless Networks”) teaches the use of neural-network positioning systems with wireless triangulation rather than image based estimations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664